t c memo united_states tax_court george m osserman petitioner v commissioner of internal revenue respondent docket no filed date george m osserman pro_se maureen t o'brien for respondent memorandum opinion wolfe special_trial_judge this matter is before the court on respondent's motion for partial summary_judgment filed under rule respondent bases her motion for partial summary all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and continued judgment on the pleadings and matters deemed admitted pursuant to rule c petitioner has not responded to the pending motion in three notices of deficiency dated date respondent determined the following deficiencies in and additions to petitioner's federal_income_tax year deficiency additions to tax sec_6653 sec_6654 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- dollar_figure big_number -- -- -- -- -- -- respondent also determined additions to tax for in the amount of dollar_figure under sec_6661 for substantial_understatement of tax in the amount of dollar_figure under sec_6651 for failure to timely file in the amount of dollar_figure under sec_6653 for negligence and under sec_6653 in an amount equal to percent of the interest due on the underpayment attributable to negligence for the years through respondent also determined that interest on deficiencies accruing after date would be calculated pincite percent of the statutory rate under sec_6621 continued procedure the notices of deficiency refer to sec_6621 this continued on date the parties filed a stipulation of settled issues that resolved some of the issues in dispute on date respondent filed a first request for admissions first request respondent mailed her first request to petitioner at four different addresses including the address provided by petitioner in the stipulation of settled issues on date respondent notified the court that her first request had subsequently been mailed to petitioner at still another address in boca raton florida petitioner did not answer or object to respondent's first request on date respondent filed a second request for admissions second request and mailed it to petitioner at the boca raton address in florida petitioner did not answer or object to respondent's second request by order dated date the court requested petitioner and respondent to file status reports with the court before date continued section was redesignated as sec_6621 by sec c a of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 and repealed by sec b of the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 effective for tax returns due after date obra sec d 103_stat_2400 the repeal does not affect the instant case for simplicity we will refer to this section as sec_6621 the annual rate of interest under sec_6621 for interest accruing after date equal sec_120 percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax-motivated transactions respondent complied with this order but petitioner failed to respond on date respondent filed her motion for partial summary_judgment respondent seeks partial summary adjudication of the following issues raised in the notices of deficiency for taxable years through that petitioner received other or miscellaneous income during and in the respective amounts of dollar_figure dollar_figure and dollar_figure that petitioner is not entitled to certain losses from the partnerships s-j minerals associates iii l p and g o associates for and that petitioner is not entitled to deduct mining losses in the amount of dollar_figure million for each of the years through and in the amount of dollar_figure for that petitioner is not entitled to carry forward certain net operating losses to through that petitioner is liable for additions to tax for fraud pursuant to sec_6653 for the taxable years through and that assessment is not time barred for the years through because petitioner failed to respond to respondent's requests for admissions the facts contained therein are deemed admitted rule c 85_tc_267 65_tc_333 affd on another issue 565_f2d_954 5th cir the findings_of_fact herein are based upon our review of the record in particular petitioner's pleadings and the deemed admissions petitioner resided in boston massachusetts when his petition was filed petitioner practiced law during the 1970's in new york and massachusetts with paul garfinkle garfinkle and others he and garfinkle organized and promoted tax-oriented limited_partnerships during the 1970's including shelters relating to movies master recordings real_estate and mining these partnerships fall into two distinct subgroups that we collectively refer to as the s-j partnerships and the real_estate partnerships petitioner prepared and filed federal_income_tax returns for the taxable years and but failed to file returns for and on date petitioner filed documents with the internal_revenue_service that purported to be form sec_1040 u s individual income_tax returns for and these documents were not valid returns they contained false statements concerning petitioner's liabilities for and and they were filed to mislead the internal_revenue_service the s-j partnerships include s-j mineral associates l p s-j mineral associates ii l p s-j mineral associates iii l p inas associates l p an acronym for international associates l p and g o associates the real_estate partnerships include that certain encounter tudor associates ltd i tudor associates ltd ii applewood associates ltd harrison associates ltd o and g associates ltd and providence place associates ltd the promotion of the s-j partnerships was a fraudulent tax_shelter promotion in a class action the district_court entered a conclusion of law that petitioner and garfinkle engaged in acts practices and a course of business that operated as a fraud and deceit upon purchasers of limited_partnership interests in the s-j partnerships petitioner has previously pled guilty to crimes of fraud and deceit arising from the s-j partnerships including mail fraud aiding assisting and advising in the preparation of an individual_income_tax_return which was fraudulent as to material fact and willfully and knowingly conspiring to devise a scheme to defraud and to obtain money from the internal_revenue_service by means of false representations for the years through and including petitioner failed to maintain complete and adequate books_and_records of his income-producing activities and he failed to cooperate with respondent's agents in submitting his books_and_records to them for examination in addition petitioner fraudulently and with intent to evade tax made or caused to be made false and misleading representations to agents of respondent during their investigation of entities with which petitioner was associated and for which he claimed deductions on his returns for the taxable years and the class action referred to above was brought by investor sec_5 in the s-j partnerships den haene v inas associates l p no civ ces s d n y filed date with the intent to evade taxes petitioner fraudulently claimed partnership losses from real_estate coal mining movies and diamond mining ventures on each of his purported returns for the years through petitioner also fraudulently failed to report on his federal_income_tax return for and his purported return for all or a substantial portion of the income he received during those years from the sale of limited_partnership interests in the s-j partnerships a part of the underpayment_of_tax required to be shown on his tax returns for each of the years through was due to fraud summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 104_tc_574 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b o'neal v commissi102_tc_666 quoting 98_tc_383 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be made in a manner most favorable to the party opposing summary_judgment 85_tc_812 the opposing party cannot rest upon mere allegations or denials but must set forth specific facts showing there is a genuine issue for trial rule d o'neal v commissioner supra webb v commissioner tcmemo_1996_50 however the opposing party need not come forth with affidavits or other documentary_evidence unless the moving party makes a prima facie showing of the absence of a factual issue 61_tc_861 fason v commissioner tcmemo_1996_138 as we have noted above under rule c each statement set forth in a request for admissions served on a party is deemed admitted unless a response thereto is served upon the requesting party within days after service of the request 926_f2d_197 2d cir affg per curiam tcmemo_1990_315 dahlstrom v commissioner supra pincite freedson v commissioner t c pincite summary_judgment is appropriate where the facts deemed admitted pursuant to rule c support a finding that there is no genuine issue as to any material fact marshall v commissioner t c pincite 81_tc_644 other or miscellaneous income for and in a notice_of_deficiency respondent determined that petitioner had failed to report commission income in the amount of dollar_figure on his federal_income_tax return respondent also determined that petitioner had failed to file a tax_return for the years and and therefore failed to report other or miscellaneous income for those years in the respective amounts of dollar_figure and dollar_figure relevant portions of the record include the following petitioner admits that he sold interests in the s-j partnerships during and petitioner admits that he received substantial amounts of cash from the sales proceeds of the limited_partnership interests in the s-j partnerships petitioner cannot give an exact accounting of the amount of cash so received or the time he received the cash he failed to maintain books_and_records providing an accurate accounting of the cash he received from these sales nevertheless he admits that he received approximately dollar_figure petitioner admits that he fraudulently failed to report all or a substantial portion of the income he received during and from the sale of limited_partnership interests in the s-j partnerships respondent seeks partial summary_judgment as to the amount of other or miscellaneous income for that she determined in the notice_of_deficiency dollar_figure petitioner's admissions establish that over a 2-year period during and he received approximately dollar_figure in commissions however these in the notice_of_deficiency respondent listed the source of payments by which she determined petitioner's unreported commission income it is a list of bank_deposits referencing the respective banks account numbers check numbers check dates and amounts the underlying documentation concerning these items is not included in the record before us on this motion admissions fail to disclose exactly how much of that amount he received in as opposed to or how much he failed to report in petitioner's deemed admissions do not allocate his commission income between and the years when petitioner admits that he sold interests in the s-j partnerships the record before us on this motion does not include detailed information concerning petitioner's other or miscellaneous income for consequently while the record indicates that petitioner failed to report commission income in respondent has not made a prima facie showing of the amount of such income that petitioner failed to report that year as for taxable years and in petitioner filed documents with the internal_revenue_service which purported to be form sec_1040 for those earlier years on line of his purported form_1040 petitioner reported other income in the amount of dollar_figure on line of his purported form_1040 petitioner reported other income in the amount of dollar_figure respondent determined that petitioner had failed to file returns for and and therefore that petitioner had failed to report other or miscellaneous income for those years in the respective amounts of dollar_figure and dollar_figure with respect to the amount of petitioner's other or miscellaneous income the relevant portions of the record for and are as follows petitioner contends in his petition that respondent's determinations of additional taxable_income for and in addition to the other years in issue are erroneous respondent asserts in her answer the same determinations that she made in the notices of deficiency in his reply to respondent's answer petitioner specifically denies respondent's determinations of taxable_income for the years in issue which includes her determinations of other or miscellaneous income petitioner's denial in relevant part states petitioner denies that he ever had any potentially taxable_income even vaguely close to the amount alleged by respondent and that his total gross_receipts for the periods in question totaled dollar_figure exclusive of deductions as follows emphasis added - - dollar_figure dollar_figure we note that the amounts of taxable_income denied by petitioner for and are the same amounts of other income petitioner reported on his purported form sec_1040 for and from the record before us on this motion we conclude that respondent has failed to make a prima facie case that there exists no genuine issue of material fact regarding petitioner's receipt of other or miscellaneous income in the respective amounts of dollar_figure and dollar_figure for taxable years and although petitioner reported these same amounts as other on his purported form_1040 petitioner reported other income in the amount of dollar_figure dividend income in the amount of dollar_figure and interest_income in the amount of dollar_figure for a total amount of income of dollar_figure income on his purported returns for and respondent has determined and petitioner has admitted that the purported form sec_1040 he filed for taxable years and were not valid returns and that petitioner did not otherwise file federal_income_tax returns for and the relevant portions of the record are respondent's determinations petitioner's contention that they are erroneous respondent's pleading of the same determinations and petitioner's specific denial of them these documents do not establish a prima facie showing of the absence of a factual issue regarding petitioner's other or miscellaneous income for and in accordance with the foregoing we hold that genuine issues of material fact exist regarding petitioner's other or miscellaneous income for taxable years and and deny respondent's motion for partial summary_judgment with respect to the amounts of petitioner's other or miscellaneous income for those years and loss disallowance in her notices of deficiency respondent disallowed losses claimed by petitioner on his and purported federal we are not unmindful that petitioner's purported form sec_1040 arguably may have some probative value however given the fraudulent nature of these returns and respondent's specific rejection of them we consider them insufficient evidence to establish a prima facie showing of the absence of a factual issue regarding the amount of petitioner's other or miscellaneous income for and income_tax returns from g o associates g o and s-j mineral associates iii s-j iii as follows year partnership loss claimed s-j iii g o s-j iii g o dollar_figure big_number big_number big_number in addition respondent determined that s-j iii and g o earned_income in and that petitioner's distributive shares thereof were dollar_figure and dollar_figure respectively petitioner admitted that the s-j iii and g o partnerships lacked economic_substance and had no business_purpose that the losses he deducted from them are not allowable and that his correct distributive_share of ordinary_income or loss from s-j iii and g o for each of the years and is zero we find no genuine issue of material fact on this issue we shall grant respondent's motion for partial summary_judgment with respect to a finding that petitioner is not entitled to certain losses from the partnerships s-j minerals associates iii l p and g o associates for and mining losses for in the notices of deficiency respondent disallowed mining losses claimed by petitioner in the amount of dollar_figure million on each of his purported schedules c for the years and as well as his schedules c for and respondent also disallowed a mining loss claimed by petitioner in the amount of dollar_figure on his schedule c petitioner admitted that these losses related to an alleged diamond mining venture that he did not own any diamond mining rights and that he knew he did not own any diamond mining rights and was not entitled to any mining losses for the years we find no genuine issue of material fact on this issue we shall grant respondent's motion for partial summary_judgment with respect to a finding that petitioner is not entitled to deduct mining losses in the amount of dollar_figure million for each of the years through and in the amount of dollar_figure for net_operating_loss carryovers in the notices of deficiency respondent disallowed net operating losses claimed by petitioner in the years through that purportedly arose from his interests in the imperial finance tax_shelter project imperial finance the s-j partnerships the real_estate partnerships and his purported schedule c mining activities in his reply to respondent's answer petitioner admitted that he has carried forward some of these losses petitioner admitted that the s-j partnerships' economic function was to create tax losses that they lacked economic_substance and had no business_purpose and that he is not entitled to the loss resulting from the flow through of any advance royalty payment by the s-j partnerships in the stipulation of settled issues petitioner conceded that he is not entitled to any losses arising from the real_estate partnerships petitioner also is not entitled to any losses from imperial finance in fredkin v commissioner tcmemo_1986_154 affd 870_f2d_801 1st cir this court disallowed claimed royalty deductions flowing from the corporation imperial finance nv by order dated date the court's opinion in the fredkin case was deemed determinative of the imperial finance issues in this case we find no genuine issue of material fact on this issue we shall grant respondent's motion for partial summary_judgment that petitioner is not entitled to carry forward certain net operating losses to through sec_6653 addition_to_tax for fraud sec_6653 provides for the imposition of an addition_to_tax if any part of any underpayment_of_tax required to be shown on the return is due to fraud fraud has been described as an intent to evade taxes known to be owing by conduct intended to mislead conceal or prevent tax collection 81_tc_640 80_tc_1111 mcdonald v commissioner tcmemo_1996_87 respondent has the burden of proving by clear_and_convincing evidence two elements the existence of an underpayment_of_tax for each year and that some part of the underpayment is due to fraud with an intent to evade tax sec_7454 rule b hebrank v commissioner supra fraud is never imputed or presumed 55_tc_85 fraudulent intent may be established by circumstantial evidence and reasonable inferences drawn from the record including facts deemed admitted under rule c 102_tc_632 100_tc_495 marshall v commissioner t c pincite 81_tc_644 alexander v commissioner tcmemo_1990_315 indicia of fraud include understating income inadequate records failing to file tax returns failing to cooperate with tax authorities and engaging in illegal activities 796_f2d_303 9th cir affg tcmemo_1984_601 the losses petitioner claimed from the s-j partnerships the real_estate partnerships and his purported schedule c mining activities contributed to underpayments for the years through petitioner admitted that his claim of partnership losses from real_estate coal mining movies and diamond mining ventures on each of his purported returns for the years through was fraudulent with the intent to evade taxes petitioner further admitted that with the intent to evade tax he fraudulently claimed dollar_figure in losses from mining on his return and dollar_figure million on each of his and returns as well as on the documents purporting to be returns for the years and on his return petitioner understated his income and he admitted that all or a part of the understatement_of_tax required to be shown on his return for that year was due to fraud petitioner failed to file federal_income_tax returns for the years and in he filed documents intended to mislead the internal_revenue_service that purported to be form sec_1040 for and said documents were not valid returns and contained false statements concerning his liabilities for those years finally petitioner failed to cooperate with respondent's agents in submitting his books_and_records to them for examination as well as those of the s-j partnerships we find no genuine issue of material fact on this issue we shall grant respondent's motion for partial summary_judgment with respect to the sec_6653 addition_to_tax for fraud for each of the years statute_of_limitations sec_6501 provides that in the case of a false_or_fraudulent_return filed with the intent to evade tax or a willful attempt in any manner to defeat or evade tax or a failure_to_file a return the tax may be assessed at any time the record discloses that petitioner filed false or fraudulent_returns for the years and that he attempted to defeat or evade tax for those same years as well as for and and that he failed to file tax returns for the years and we find no genuine issue of material fact on this issue we shall grant respondent's motion for partial summary_judgment with respect to a finding that the notices of deficiency herein were timely mailed to petitioner and that assessment is not time barred sec_6213 sec_6501 see alexander v commissioner tcmemo_1990_315 we shall grant respondent's motion for partial summary_judgment with respect to all of the issues raised therein except the issue of other or miscellaneous income determined for taxable years and in order to reflect the foregoing an appropriate order will be issued granting respondent's motion for partial summary_judgment in part and denying her motion in part
